PER CURIAM.
The appellant was indicted, tried and convicted of statutory rape of a child under ten years of age. Upon a jury recommendation of mercy, the appellant was sentenced to 99 years. He appeals a judgment of conviction and sentence.
The appellant urges a reversal upon three grounds, i. e., (1) that his confession should have been suppressed because of the failure of the arresting officer to take him without delay before a committing magistrate; (2) that the jury was not fully instructed because the trial judge failed to define the offense of assault with intent to commit rape, an offense included within that charged in the indictment; and (3) that the trial judge, through the bailiff, instructed the jury outside the presence of the appellant.
Each of the appellant’s contentions has been carefully considered and found to be without merit. It would serve no useful purpose, except to lengthen this opinion, to delineate the details of the offense or to discuss the reasons why this court feels that the testimony and evidence sustain the conviction and that the claimed errors are insufficient to warrant a reversal.
Accordingly, the judgment of conviction and sentence is affirmed.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.